 In theMatter of SMITH,WHITCOMB& COOK COMPANYandINTER-NATIONAL ASSOCIATIONOF MACHINISTS,A. F. OF L.Case No. 1-R-1635.-Decided November 15, 1943Finn & Monti, by Mr. John J. Finn,of Barre,Vt., forthe Company.Mr. Thomas Elle f son,of Albany,N. Y., forthe Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,A. F. of L., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employeesof Smith, Whitcomb & Cook Company,Barre,Vermont, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Robert E. Greene, TrialExartliner.Said hearing was held at Barre, Vermont, on October 28,1943.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearing are free from prejudicialerror and are hereby affirmed. All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the follow-ing :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSmith, Whitcomb & Cook Company is a Vermont corporation oper-atinga plantat Barre,Vermont, where it is engaged in the sale, dis-tribution, and manufacture of gray iron castings, stoneworking ma-chinery, ,and polishing machines.During 1942 the Company pur-chased rawmaterialsvalued at about $105,000, approximately 9053 N. L.R. B., No. 113642 SMITH; WHITCOMB & COOK COMPANY643percent of which was shipped to itfrompoints outside the State ofVermont.During the same period the Company manufactured prod-ucts valued at about $268,000, approximately 10 percent of which wasshipped to points outside the State of Vermont. %II.THE ORGANIZATIONINVOLVEDInternationalAssociation of Machinists is a labor organization af-filiated with the American Federation of Labor, admitting to member-shipemployeesof the Company.M. THE QUESTION CONCERNING REPRESENTATIONDuring August 1943 the Union requested the Company to recognizeit as the exclusive collective bargaining representative of the Com-pany's employees.The Company refused this request until such timeas the Union is certified by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate,"We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National Labor Re-lations Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all employees in the machine shop and foundry of the Company,excluding executive and clerical employees and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF' REPRESENTATIVESWe find that the question concerning representation which has arisencan be resolved by means of an election by secret ballot.The Unionurges that the pay roll of August 25, 1943, be used to determine eligi-bility to vote.Since no persuasive reason appears as to why we shoulddepart from our usual practice, we shall direct that those eligible tovote shall be the employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of the Di-'The Regional Director reported that the Union presented 17 authorization cards bear-ing apparently genuine signatures of persons whose names appear on the Company's payroll of October 15,-1943.There are 25 persons in the appropriate unit. 644DECISION'SOF NATIONALLABOR RELATION'S BOARDrection of Election herein, subject to the limitations and additions setforth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDmECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Smith, Whitcomb& Cook Company, Barre, Vermont, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the First Region, acting in this matteras agent for the National Labor Relations Board and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in 'Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during suchpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by International Association ofMachinists, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.